Title: To Thomas Jefferson from Thomas Willis White, 3 December 1824
From: White, Thomas Willis
To: Jefferson, Thomas


 Venerable Sir,
Richmond,
Dec. 3, 1824.
I take infinite pleasure in presenting you with a copy of a small work, entitled Garnetts Lectures.—It is but a few days since I passed it through the press.—and I still waiting for a plate which I expect on from Philadelphia, designed as a frontispiece, before the work is in as complete a state as I wish to see it.If on perusing it, you should find its merits such as would draw from your pen, a letter of commendation, it will afford me inexpressible pleasure to receive one, which I should like to annex to the work, accompanied with one the Chief Justice has been kind enough to tender, and which appeared in the Enquirer of yesterday.It occurs to me at this moment that it is possible after, or preceding the University, going into operation, that some Book Printing may become necessary—Should such be the case, permit me to say that I should feel proud to be noticed in this manner:I am, by profession, a Printer, and attend regularly to the Mechanical Department.—And should the Institution have occasion for any, and give it to me, I will endeavour to do it as well, and as correctly, as well as cheap, as in this City, or Philadelphia.Very RespectfullyThomas W. White.N.B.—I beg leave to remark, that the Binding is executed by Mr Joseph Marten of this City—who binds as well, and I can safely assert, at least .25 cts. on the dollar cheaper than any other binding establishment does in Richmond.—I mention him worthy of encouragement, and his prices you will find correspond with my assertion.T. W. WhiteThis Books is by no means a specimen of Mr Marten’s Best Binding. It is only done in a 75 cts. manner, by the 150 Copies.